755 N.W.2d 167 (2008)
Colin INNES, Plaintiff-Appellee,
v.
ALLIED AUTOMOTIVE GROUP, INC., and Reliance National Indemnity Company, Defendants-Appellants.
Docket No. 134319. COA No. 276633.
Supreme Court of Michigan.
September 9, 2008.
By order of January 30, 2008, the application for leave to appeal the May 24, 2007 order of the Court of Appeals was held in abeyance pending the decision in Stokes v. Chrysler LLC (Docket No. 132648). On order of the Court, the case having been decided on June 12, 2008, 481 Mich. 266, 750 N.W.2d 129 (2008), the application is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Board of Magistrates for a new hearing and decision consistent with this Court's decision in Stokes. The plaintiffs current entitlement to benefits shall continue until a new decision is issued by the Board.
WEAVER, J., would grant leave to appeal.